                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GREGORY PAUL SHERMAN,

                      Plaintiff,

v.                                                                 Civ. No. 20-00887 KRS

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.

      ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through June 7, 2021, to serve his

Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through August 6, 2021 to serve

his Response, and Plaintiff through August 20, 2021 to serve his reply.




                                             HONORABLE KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE



Submitted and Approved By:



/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax



Email Approval on May 24, 2021
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                  2
